The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his guilty plea of promoting prison contraband in the second degree (Penal Law § 205.20 [2]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). We conclude that there is a nonfrivolous issue concerning whether the record contained sufficient evidence of guilt to support an Alford plea. We therefore relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Wyoming County Court, Mark H. Dadd, J. — Promoting Prison Contraband, 2nd degree). Present — Scudder, P.J., Smith, Sconiers, Whalen and DeJoseph, JJ.